DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending in the current application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The references in the specification that are not listed on a proper information disclosure statement include: M. Wittek et al. in SID 2015 Digest pp 824-826 ([0033]); Kuki, August issue of Polymers, 2006, Vol. 55 pp 599-602 ([0033]).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 2 depicts element 51b that is not defined within the specification.
Figure 7 depicts element 51b that is not defined within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "H in the phenylene group may be substituted with F or Cl."  There is insufficient antecedent basis for “H” and “the phenylene group” limitations, because claim 8 depicts 3 separate and distinct phenylene groups (1 phenylene group in Chemical Formula (2-1); 2 phenylene groups in Chemical Formula (2-2)) that each contain 4 separate and distinct H atoms.  It is unclear if “the phenelyne” groups refers to one, any, or all of the depicted phenylene groups; and it is unclear if the “H” refers to one, any, or all of the H atoms.  For the purposes of examination claim 8 is considered as referring to any H atoms of any phenylene groups, and is interpreted as instead reciting “any H in any phenylene group may be substituted with F or Cl.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2016/047496 A1, herein English machine translation utilized for all citations) in view of Ueda et al. (Synthesis of Polyamides by Ring-Opening Polyaddition of 4,4’-disubstituted Bis(3-buten-4-olide) with aliphatic Diamines, Journal of Polymer Science, 1977, Vol. 15, pp. 73-79).
Regarding Claims 1 and 2, Hayashi teaches a sealant (sealing material composition) comprising a polymerizable compound (a) having one or more hydrogen-binding functional groups in one molecule (such as one or more hydroxyl groups or one or more amine groups; i.e. a curing agent having one or more functional B groups) and a polymerizable compound (b) having one or more lactone groups in one molecule (i.e. a lactone-based compound having one or more lactone functional groups) (Hayashi, [0006]-[0011]).  Hayashi further teaches the polymerizable compound (b) having one or more lactone groups in one molecule (lactone-based compound) includes lactone groups such as ᵧ-undecalactone, ᵧ-decalactone, ᵧ-valerolactone, δ-valerolactone, and ᵧ-butyrolactone, where these lactones satisfy the structure of [Chemical Formula 1] of claim 1 (Hayashi, [0016]-[0018]).  It would have been obvious to one of ordinary skill in the art to have selected and to have tried polymerizable compounds (a) having at least two hydrogen-binding functional groups in one molecule (such as two or more hydroxyl groups or two or more amine groups) and to have selected and to have tried polymerizable compounds (b) having two or more lactone groups in one molecule from the finite listing of viable polymerizable compounds (a) and (b) disclosed by Hayashi within the sealant with a predictable and reasonable expectation of success (see MPEP 2143).
Hayashi remains silent regarding a specific enol lactone-based compound having two functional groups represented by [Chemical Formula 1] of claim 1 where a=0 (as required by claim 2).
Ueda, however, teaches 4,4’-disubstituted bis(3-butene-4-olide) compounds that can polymerize with diamines to yield crosslinked polyamide structures that exhibit high degree of flexibility, high degree of toughness, and high decomposition temperatures at around 200oC (Ueda, Pgs 73, 76-78).  Ueda’s compounds have two lactone groups that satisfy the structure of [Chemical Formula 1] of claim 1.

    PNG
    media_image1.png
    213
    703
    media_image1.png
    Greyscale

Ueda – Equation (2)
Since Hayashi and Ueda both disclose polymerizable compounds that include two lactone groups that can react with a polymerizable compound having two amine groups (two hydrogen-binding functional groups in one molecule such as two amine groups), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a polymerizable lactone-based compound having two lactone groups (such as Ueda’s) in Hayashi’s sealant to yield a cross-linked polymerized structure exhibiting a high degree of flexibility, a high degree of toughness, and a high decomposition temperature as taught by Ueda (Ueda, Pgs 73, 76-78).
Regarding Claim 4, modified Hayashi teaches the polymerizable compound (a) having one or more hydrogen-binding functional groups in one molecule can have two secondary amine groups (-NHR or -NH- groups) (Hayashi, [0011]).
Regarding Claim 5, modified Hayashi teaches a liquid crystal cell comprising a liquid crystal layer sandwiched between two substrates and the sealant as discussed above in claim 1 that surrounds the liquid crystal layer while maintaining sufficient adhesive with the two substrates (Hayashi, [0001]-[0009], [0097]-[0100], [0111]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2016/047496 A1, herein English machine translation utilized for all citations) in view of Ueda et al. (Synthesis of Polyamides by Ring-Opening Polyaddition of 4,4’-disubstituted Bis(3-buten-4-olide) with aliphatic Diamines, Journal of Polymer Science, 1977, Vol. 15, pp. 73-79) as applied to claim 1 above, and further in view of Oyama et al. (US 2009/0061117 A1).
Regarding Claim 3, modified Hayashi teaches the sealant (sealing material composition) as discussed above for claim 1.  Modified Hayashi teaches the polymerizable compound (a) has one or more hydrogen-binding functional groups in one molecule such as include -OH (hydroxyl) groups, -NHR (secondary amine) groups, and -NH- (secondary amine) groups (Hayashi, [0006]-[0011]).
Modified Hayashi remains silent regarding the polymerizable compound (a) having two or more hydrogen-binding functional groups in one molecule that are -SH (mercaptan) groups.
Oyama, however, teaches a sealant composition for liquid crystal cells that comprises a compound having two or more reactive groups in a molecule for coupling with hydrogen, where the two or more reactive groups include -OH (hydroxyl) groups, -SH (mercaptan) groups, -NHR (secondary amine) groups, and -NH- (secondary amine) groups (Oyama, [0001], [0014], [0083]-[0085]).
Since modified Hayashi and Oyama both disclose sealant compositions for liquid crystal cells that comprise compounds having more than one hydrogen-binding (coupling with hydrogen) groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized polymerizable compounds for hydrogen-binding having two -SH (mercaptan) groups in one molecule (such as Oyama’s) in Hayashi’s sealant to yield a composition that does not cause liquid crystal contamination, prevents liquid crystal deterioration, exhibits high display quality and reliability, has excellent substrate adhesion properties, and inhibits elution of sealant components into a liquid crystal layers before and during curing as taught by Oyama (Oyama, [0001], [0014], [0083]-[0085]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (WO 2017/061527 A1, herein US 2018/0337446 A1 utilized as English language equivalent), in view of Hayashi et al. (WO 2016/047496 A1, herein English machine translation utilized for all citations), and in view of Ueda et al. (Synthesis of Polyamides by Ring-Opening Polyaddition of 4,4’-disubstituted Bis(3-buten-4-olide) with aliphatic Diamines, Journal of Polymer Science, 1977, Vol. 15, pp. 73-79).
Regarding Claim 6, Nakazawa teaches a scanning antenna 1000 having a plurality of antenna units arranged therein, the scanning antenna comprising a TFT substrate 101 comprising a first dielectric substrate 1, a plurality of TFTs 10, and a plurality of patch electrodes 15 electrically connected to the TFTs; a slot substrate 201 comprising a second dielectric substrate 51 and a slot electrode 55 comprising a plurality of slots 57 formed on a first main surface of the second dielectric substrate; a liquid crystal layer LC provided between the TFT and slot substrates; a reflective conductive plate 65 disposed on a second main surface side of the second dielectric substrate with an air layer 54 (dielectric layer) interposed therebetween; and a seal portion formed of a sealant that bonds the TFT and slot substrates together, and that seals and surrounds the liquid crystal material in a display region (Nakazawa, [0011]-[0022], [0053], [0065]-[0074], [0089], Fig 1).

    PNG
    media_image2.png
    388
    605
    media_image2.png
    Greyscale

Nakazawa remains silent regarding the sealant being formed of a sealing material comprising a cured product of the sealing material of claim 1.
Hayashi teaches a sealant (sealing material composition) comprising a polymerizable compound (a) having one or more hydrogen-binding functional groups in one molecule (such as one or more hydroxyl groups or one or more amine groups; i.e. a curing agent having one or more functional B groups) and a polymerizable compound (b) having one or more lactone groups in one molecule (i.e. a lactone-based compound having one or more lactone functional groups) (Hayashi, [0006]-[0011]).  Hayashi further teaches the polymerizable compound (b) having one or more lactone groups in one molecule (lactone-based compound) includes lactone groups such as ᵧ-undecalactone, ᵧ-decalactone, ᵧ-valerolactone, δ-valerolactone, and ᵧ-butyrolactone, where these lactones satisfy the structure of [Chemical Formula 1] of claim 1 (Hayashi, [0016]-[0018]).  It would have been obvious to one of ordinary skill in the art to have selected and to have tried polymerizable compounds (a) having at least two hydrogen-binding functional groups in one molecule (such as two or more hydroxyl groups or two or more amine groups) and to have selected and to have tried polymerizable compounds (b) having two or more lactone groups in one molecule from the finite listing of viable polymerizable compounds (a) and (b) disclosed by Hayashi within the sealant with a predictable and reasonable expectation of success (see MPEP 2143).  Hayashi teaches a liquid crystal cell comprising a liquid crystal layer sandwiched between two substrates and the sealant that surrounds the liquid crystal layer while maintaining sufficient adhesive with the two substrates (Hayashi, [0001]-[0009], [0097]-[0100], [0111]).
Since Nakazawa and Hayashi both disclose liquid crystal structures comprising a liquid crystal layer sandwiched between two substrates having a sealant that surrounds the liquid crystal layer while maintaining sufficient adhesive with the two substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Hayashi’s sealant composition to form Nakazawa’s sealant to yield a liquid crystal structure that exhibits excellent adhesiveness to substrates, maintains sufficient adhesive force even when bent, does not cause display defects, and has low liquid crystal contamination as taught by Hayashi (Hayashi, [0001], [0006]-[0009], [0100], [0111]).
Modified Nakazawa remains silent regarding a specific lactone-based compound having two functional groups represented by [Chemical Formula 1] of claim 1.
Ueda, however, teaches 4,4’-disubstituted bis(3-butene-4-olide) compounds that can polymerize with diamines to yield crosslinked polyamide structures that exhibit high degree of flexibility, high degree of toughness, and high decomposition temperatures at around 200oC (Ueda, Pgs 73, 76-78).  Ueda’s compounds have two lactone groups that satisfy the structure of [Chemical Formula 1] of claim 1.

    PNG
    media_image1.png
    213
    703
    media_image1.png
    Greyscale

Ueda – Equation (2)
Since modified Nakazawa and Ueda both disclose polymerizable compounds that include two lactone groups that can react with a polymerizable compound having two amine groups (two hydrogen-binding functional groups in one molecule such as two amine groups), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a polymerizable lactone-based compound having two lactone groups (such as Ueda’s) in modified Nakazawa’s sealant to yield a cross-linked polymerized structure exhibiting a high degree of flexibility, a high degree of toughness, and a high decomposition temperature as taught by Ueda (Ueda, Pgs 73, 76-78).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (WO 2017/061527 A1, herein US 2018/0337446 A1 utilized as English language equivalent), in view of Hayashi et al. (WO 2016/047496 A1, herein English machine translation utilized for all citations), and in view of Ueda et al. (Synthesis of Polyamides by Ring-Opening Polyaddition of 4,4’-disubstituted Bis(3-buten-4-olide) with aliphatic Diamines, Journal of Polymer Science, 1977, Vol. 15, pp. 73-79) as applied to claim 6 above, and further in view of Toyne et al. (US 5888421).
Regarding Claims 7 and 8, modified Nakazawa teaches the scanning antenna as discussed above for claim 6 that comprises a liquid crystal layer LC.  
Modified Nakazawa remains silent regarding the liquid crystal layer comprising an isothiocyanate group-containing liquid crystal compound (as required by claim 7) that is represented by Chemical Formula (2-1) or (2-2) (as required by claim 8).
Toyne, however, teaches a liquid crystal composition comprising isothiocyanate group-containing liquid crystal compounds (Toyne, Cols 1-4 all).  Toyne discloses isothiocyanate group-containing liquid crystal compounds having RA as an alkyl group that render obvious the compounds of Chemical Formula (2-1) or (2-2) of claim 8 (Toyne, Formulae 1.4 to 1.7).  It would have been obvious to one of ordinary skill in the art to have selected and to have tried these isothiocyanate group-containing compounds from the finite listing of viable liquid crystal compounds disclosed by Toyne with a predictable and reasonable expectation of success (see MPEP 2143).

    PNG
    media_image3.png
    256
    287
    media_image3.png
    Greyscale

Toyne – Formulae 1.4 to 1.7
Since modified Nakazawa and Toyne both disclose liquid crystal structures comprising liquid crystal materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Toyne’s isothiocyanate group-containing liquid crystal compounds within modified Nakazawa’s liquid crystal layer to yield a structure exhibiting desired properties such as a wide liquid crystalline temperature range, a low melting point, a high clearing point, minimized display voltage, minimized switching speeds, low electro-optical response variations, good chemical and photostability, good multiplex-ability, and tailorable elastic constants as taught by Toyne (Toyne, Col 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782